DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over U.S. Patent No. 9532312 by Kim et al. in view of U.S. Pub. No. 20180006746 by Yasuzaki and further view of U.S. Pub. No. 20150085726 by Terai and U.S. Patent No. 10082554 by de la Broise.
As to Claim 1, Kim teaches a wireless communication device [Kim, Fig. 2, User device (lost) 102(1)] comprising:
a communicator [Kim, Fig. 6, Communication interface 608] configured to wirelessly communicate with another wireless communication device [Kim, Fig. 2, User device (search) 102(2)]; and 
a processor [Kim, Fig. 6, Processor 122] configured to: 
control the communicator to start sending a plurality of advertisements to the another wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36, Lost user device transmits a plurality of beacon signals 112], 

Kim does not explicitly teach that the processor is configured to determine an elapsed time from the start of the sending of the plurality of advertisements, and to determine whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point.
However in analogous art, Yasuzaki provides for a processor [Yasuzaki, Fig. 4A and Para 28, Processing unit 402] that is configured to determine an elapsed time from the start of the sending of a plurality of advertisements, and to determine whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point [Yasuzaki, Para 62, MFP 200 confirms whether a predetermined time has elapsed from the start of the transmission of the advertising signal, hence determining the elapsed time and determining whether the elapse time exceeds a predetermined time]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to determine an elapsed time from the start of the sending of the plurality of advertisements, and to determine whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point as taught by Yasuzaki in order to improve user experience when using devices that use Bluetooth low energy technology for communicating their status to the user.
The combination of Kim and Yasuzaki does not explicitly teach that the processor is configured to, in response to determining that the elapsed time exceeds the predetermined time 
However in analogous art, Terai provides for a processor that is configured to, in response to determining that the elapsed time exceeds the predetermined time point [Terai, Para 46, after time elapsed], perform lengthen a time interval [Terai, Para 46, Transmission is performed at a lower frequency, hence time interval being lengthened], where the time interval is lengthened [Terai, Para 46, Transmission is performed at a lower frequency, hence time interval being lengthened], reduce a transmission power used in sending one or more advertisements of the plurality of advertisements between the first period and the second period [Terai, Para 46, Time interval is lengthened and transmission power is decreased]; and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim such that in response to determining that the elapsed time exceeds the predetermined time point, perform lengthen a time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point; such that where the time interval is lengthened, reduce a transmission power used in sending one or more advertisements of the plurality of advertisements between the first period and the second period as taught by Terai in order to improve power management in electronic devices.
The combination of Kim, Yasuzaki and Terai does not explicitly teach that the processor is configured to shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period and the second period.
However in analogous art, de la Broise provides for a processor that is configured to shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period and the second period [de la Broise, Col 17, lines 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period and the second period as taught by de la Broise in order to improve power consumption isn tracking devices [de la Broise, Col 1, Lines 11-24].
As to Claim 4, Kim modified by Yasuzaki, Terai and de la Broise teaches the wireless communication device according to claim 1,
wherein the processor is configured to lengthen the time interval and reduce the transmission power as the elapsed time determined increases [Terai, Para 46, Time interval is lengthened and transmission power is decreased].
As to Claim 5, Kim modified by Yasuzaki, Terai and de la Broise teaches the wireless communication device according to claim 1, 
wherein the processor is configured to shorten the time interval and increase the transmission power as the elapsed time determined increases [de la Broise, Col 17, lines 19-22, Device 106 decreases the broadcast interval and increase the transmit strength of the beacon signal].
As to Claim 8, Kim teaches a method executed by a wireless communication device [Kim, Fig. 2, User device (lost) 102(1)] comprising a communicator [Kim, Fig. 6, Communication 
controlling the communicator to start sending a plurality of advertisements to the another wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36, Lost user device transmits a plurality of beacon signals 112], 
wherein the plurality of advertisements include identification information that identifies the wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36,Beacon signal 112 includes information regarding the lost user device 102(1) such as identity coding or naming]. 
Kim does not explicitly teach that the method comprises determining an elapsed time from the start of the sending of the plurality of advertisements, and determining whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point.
However in analogous art, Yasuzaki provides for a method for determining an elapsed time from the start of the sending of a plurality of advertisements, and determining whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point [Yasuzaki, Para 62, MFP 200 confirms whether a predetermined time has elapsed from the start of the transmission of the advertising signal, hence determining the elapsed time and determining whether the elapse time exceeds a predetermined time]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the obtaining step of Kim to determine an elapsed time from the start of the sending of a plurality of advertisements, and to determine whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point as 
The combination of Kim and Yasuzaki does not explicitly teach that the processor is configured to, in response to determining that the elapsed time exceeds the predetermined time point, perform lengthen a time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point; where the time interval is lengthened, reduce a transmission power used in sending one or more advertisements of the plurality of advertisements between the first period and the second period.
However in analogous art, Terai provides for a processor that is configured to, in response to determining that the elapsed time exceeds the predetermined time point [Terai, Para 46, after time elapsed], perform lengthen a time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point [Terai, Para 46, Transmission is performed at a lower frequency, hence time interval being lengthened]; where the time interval is lengthened [Terai, Para 46, Transmission is performed at a lower frequency, hence time interval being lengthened], reduce a transmission power used in sending one or more advertisements of the plurality of advertisements between the first period and the second period [Terai, Para 46, Time interval is lengthened and transmission power is decreased]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transmitting step of Kim such that in response to determining that the elapsed time exceeds the predetermined time point, perform lengthen a time interval between 
The combination of Kim, Yasuzaki and Terai does not explicitly teach that the processor is configured to shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period and the second period.
However in analogous art, de la Broise provides for a processor that is configured to shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period and the second period [de la Broise, Col 17, lines 19-22, Device 106 decreases the broadcast interval and increase the transmit strength of the beacon signal]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period 
As to Claim 9, Kim teaches a non-transitory computer-readable storage medium storing a program for controlling a wireless communication device [Kim, Fig. 2, User device (lost) 102(1)] comprising a communicator [Kim, Fig. 6, Communication interface 608] that wirelessly communicates with another wireless communication device [Kim, Fig. 2, User device (search) 102(2)], the program causing a computer to at least:
control the communicator to start sending a plurality of advertisements to the another wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36, Lost user device transmits a plurality of beacon signals 112], 
wherein the plurality of advertisements include identification information that identifies the wireless communication device [Kim, Fig. 5 and Col 11, Lines 3-36,Beacon signal 112 includes information regarding the lost user device 102(1) such as identity coding or naming]; 
Kim does not explicitly teach that the processor is configured to determine an elapsed time from the start of the sending of the plurality of advertisements, and to determine whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point.
However in analogous art, Yasuzaki provides for a processor [Yasuzaki, Fig. 4A and Para 28, Processing unit 402] that is configured to determine an elapsed time from the start of the sending of a plurality of advertisements, and to determine whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point [Yasuzaki, Para 62, MFP 200 confirms whether a predetermined time has elapsed from the start 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to determine an elapsed time from the start of the sending of the plurality of advertisements, and to determine whether the elapsed time from the start of the sending of the plurality of advertisements exceeds a predetermined time point as taught by Yasuzaki in order to improve user experience when using devices that use Bluetooth low energy technology for communicating their status to the user.
The combination of Kim and Yasuzaki does not explicitly teach that the processor is configured to, in response to determining that the elapsed time exceeds the predetermined time point, perform lengthen a time interval; where the time interval is lengthened, reduce a transmission power used in sending one or more advertisements of the plurality of advertisements between the first period and the second period.
However in analogous art, Terai provides for a processor that is configured to, in response to determining that the elapsed time exceeds the predetermined time point [Terai, Para 46, after time elapsed], perform lengthen a time interval [Terai, Para 46, Transmission is performed at a lower frequency, hence time interval being lengthened], where the time interval is lengthened [Terai, Para 46, Transmission is performed at a lower frequency, hence time interval being lengthened], reduce a transmission power used in sending one or more advertisements of the plurality of advertisements between the first period and the second period [Terai, Para 46, Time interval is lengthened and transmission power is decreased]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the program of Kim such that in response to determining that the elapsed time exceeds the predetermined time point, perform lengthen a time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point; such that where the time interval is lengthened, reduce a transmission power used in sending one or more advertisements of the plurality of advertisements between the first period and the second period as taught by Terai in order to improve power management in electronic devices.
The combination of Kim, Yasuzaki and Terai does not explicitly teach that the processor is configured to shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period and the second period.
However in analogous art, de la Broise provides for a processor that is configured to shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period and the second period [de la Broise, Col 17, lines 19-22, Device 106 decreases the broadcast interval and increase the transmit strength of the beacon signal]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to shorten the time interval between sending of successive advertisements of the plurality of advertisements between a first period before the predetermined time point and a second period after the predetermined time point, where the time interval is shortened, increase the transmission power between the first period and the second period as taught by de la Broise in order to improve power consumption isn tracking devices [de la Broise, Col 1, Lines 11-24].

Claims 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 9532312 by Kim et al. in view of U.S. Pub. No. 20180006746 by Yasuzaki and further view of U.S. .
As to Claim 3, Kim modified by Yasuzaki, Terai and de la Broise teaches the wireless communication device according to claim 1.
The combination of Kim, Yasuzaki, Terai and de la Broise does not explicitly teach that the processor is configured to: determine a connection category that indicates a purpose of connecting to the another wireless communication device on the basis of an operation received from a user or a predetermined timing; and on the basis of the connection category determined and the elapsed time determined, change the time interval and the transmission power.
However in analogous art, Jakusovszky teaches a processor connected to a verification element that is configured to: determine a connection category that indicates a purpose of connecting to the another wireless communication device on the basis of an operation received from a user or a predetermined timing [Jakusovszky, The verification element detects situations in which a continued and frequent broadcasting of the advertising packet is substantially useless. In addition, the verification element ascertains a state variable of the BLE device, wherein the state variable may represent any relevant status of the BLE device and/or its components as disclosed in Col 3, Lines 5-23]; and on the basis of the connection category determined and the elapsed time determined, change the time interval and the transmission power [Jakusovszky, The time intervals between successive advertising packets as well as the broadcasting power are modified based on various situations as disclosed in Col 3, Lines 39-46]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to: determine a connection category .

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 9532312 by Kim et al. in view of U.S. Pub. No. 20180006746 by Yasuzaki and further view of U.S. Pub. No. 20150085726 by Terai, U.S. Patent No. 10082554 by de la Broise, PG PUB No. 20190014366 by Igarashi and U.S. Patent No. 9462623 by Jakusovszky.
As to Claim 6 Kim modified by Yasuzaki, Terai and de la Broise teaches the wireless communication device according to claim 1.
The combination of Kim, Yasuzaki, Terai and de la Broise does not explicitly teach that the processor is configured to change between a first pattern and a second pattern in an alternating manner every predetermined period.
However in analogous art, Igarashi provides for a processor that is configured to change between a first pattern and a second pattern in an alternating manner every predetermined period [Igarashi, Alternately outputting a broadcasting program and an advertisement as disclosed in Para 299 and Fig. 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to change between a first pattern and a second pattern in an alternating manner every predetermined period as taught by  Igarashi in order to improve transmitting and receiving a content with users [Igarashi, Para 5-6].

However in analogous art, Jakusovszky provides for a processor that is configured to, in the first pattern, change the time interval to be a first time interval and change the transmission power to be a first transmission power, and in the second pattern, change the time interval to be a second time interval that is shorter than the first time interval and change the transmission power to be a second transmission power that is greater than the first transmission power [Jakusovszky, Depending on the a predefined condition being met or not the advertising packets are broadcast with either a default or modified schedule as disclosed in Fig. 3 and Col 8, Lines 4-17 AND the broadcasting power may be altered in for each schedule as discloses in Col 3, Lines 39-46].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of Kim to be configured to, in the first pattern, change the time interval to be a first time interval and change the transmission power to be a first transmission power, and in the second pattern, change the time interval to be a second time interval that is shorter than the first time interval and change the transmission power to be a second transmission power that is greater than the first transmission power as taught by .
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 9532312 by Kim et al. in view of U.S. Pub. No. 20180006746 by Yasuzaki and further view of U.S. Pub. No. 20150085726 by Terai, U.S. Patent No. 10082554 by de la Broise and PG PUB No. 20140365953 by Zambetti et al.
As to Claim 7, Kim modified by Yasuzaki, Terai and de la Broise teaches an electronic timepiece comprising: the wireless communication device according to claim 1.
The combination of Kim, Yasuzaki, Terai and de la Broise does not explicitly teach a clock circuit configured to keep current time, and a display configured to display the current time kept by the clock circuit.
However in analogous art, Zambetti teaches a clock circuit configured to keep current time, and a display configured to display the current time kept by the clock circuit [Zambetti, User interface display 400 displays the current time 404 as disclosed in Fig. 4A] 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of the system of Kim to include a clock circuit that is configured to keep current time, and to modify the display of the system of Kim to be configured to display the current time kept by the clock circuit as taught by Zambetti in order to improve the user experience while using wireless user devices [Zambetti, Para 3-4].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646